Filed 2/20/14 P. v. Ordaz CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B249632

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA053170)
         v.

RAFAEL ORDAZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, David
Walgren, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Rafael Ordaz appeals from the judgment entered after he pled no
contest to inflicting corporal injury to a spouse, cohabitant, or parent of his child and
admitted suffering a prior serious felony conviction for assault with a firearm. (Pen.
Code, §§ 273.5, subd. (a), 245, subd. (a)(2), 1170.12, subds. (a)-(d), 667, subds. (b)-(i).)1
He contends his prior conviction for assault with a firearm is not a serious felony within
the meaning of sections 1170.12, subdivisions (a) through (d) and 667, subdivisions (b)
through (i) (the “Three Strikes” law). We affirm the judgment.


                                     BACKGROUND


       On January 18, 2013, the Los Angeles County District Attorney’s Office filed an
information charging defendant with inflicting corporal injury to a spouse, cohabitant, or
parent of his child, assault with a deadly weapon, and false imprisonment by violence.
(§§ 273.5. subd. (a), 245, subd. (a)(1), 236.) He was alleged to have suffered a prior
conviction for assault with a firearm within the meaning of the Three Strikes law and
section 667, subdivision (a), and to have served two prior prison terms within the
meaning of section 667.5, subdivision (b).
       On May 2, 2013, defendant pled no contest to violating section 273.5, subdivision
(a) and admitted he had suffered a prior conviction for assault with a firearm, a serious
felony within the meaning of the Three Strikes law. He was sentenced to eight years in
prison. This appeal followed.


                                       DISCUSSION


       Defendant’s court-appointed appellate counsel filed a brief that raised no issues
and asked this court to independently review the record pursuant to People v. Wende
(1979) 25 Cal. 3d 436. On October 4, 2013, we sent defendant a letter informing him of


1
       All further statutory references are to the Penal Code.

                                              2
the nature of the brief that had been filed and advising him that he had 30 days within
which to file a supplemental brief setting forth issues that he wished this court to
consider. On October 17, 2013, we received defendant’s supplemental brief.
       Defendant asserts his prior conviction for assault with a firearm does not qualify
as a serious felony within the meaning of the Three Strikes law. In support of his claim,
defendant submitted a copy of the preliminary hearing transcript. The victim testified
that defendant’s accomplice shot him at defendant’s direction. Defendant argues because
he did not personally use a weapon, his prior is not a serious felony. He is mistaken.
       Prior to March 7, 2000, the offense of assault with a firearm was a serious felony
only if the defendant personally used a firearm. However, on that date, the voters
approved an initiative that added assault with a firearm in violation of section 245,
subdivision (a)(2) to section 1192.7, the statute that defines a serious felony. (§ 1192.7,
subd. (c)(31).) Thus, under current law, an individual who assaults another with a
firearm commits a serious felony even if he or she does so as an aider and abettor.
(People v. James (2001) 91 Cal. App. 4th 1147, 1149-1151.)
       After independently reviewing the record, we are satisfied that no arguable issues
exist. Defendant has received effective appellate review of the judgment entered against
him. (Smith v. Robbins (2000) 528 U.S. 259, 277-279; People v. Kelly (2006) 40 Cal. 4th
106, 123-124.)




                                              3
                                    DISPOSITION


      The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                           *
                                               EDMON, J.

We concur:




      EPSTEIN, P. J.




      WILLHITE, J.




*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           4